UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A (Rule14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant R Filed by a Party other than the Registrant£ Check the appropriate box: £ Preliminary Proxy Statement. £ Confidential, for the use of the Commission Only (as permitted by Rule 14a-6(e)(2)). R Definitive Proxy Statement. £ Definitive Additional Materials. £ Soliciting Material Pursuant to Section240.14a-12. LIFETIME BRANDS, INC. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): R No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: LIFETIME BRANDS, INC. 1000 Stewart Avenue Garden City, New York 11530 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 16, 2011 Notice is hereby given that the Annual Meeting of Stockholders of Lifetime Brands, Inc., a Delaware corporation (the “Company”), will be held at the office of the Company, 1000 Stewart Avenue, Garden City, New York 11530 on Thursday June 16, 2011, at 10:30 a.m., local time, for the following purposes: To elect a board of eight directors to serve until the next Annual Meeting of Stockholders or until their successors are duly elected and qualified; To ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company; To approve, on a non-binding advisory basis, the compensation of the Company’s named executive officers; To approve, on a non-binding advisory basis, the frequency with which stockholders are provided an advisory vote on executive compensation; To transact such other business as may properly come before the meeting, or any adjournment(s) or postponement(s) thereof. Stockholders of record at the close of business on May 2, 2011 are entitled to notice of and to vote at the Annual Meeting and any adjournment(s) or postponement(s) thereof.A complete list of the stockholders entitled to vote at the Annual Meeting will be available for examination by any stockholder at the Company’s office, 1000 Stewart Avenue, Garden City, New York 11530, for any purpose germane to the Annual Meeting, during ordinary business hours, for a period of at least 10 days prior to the Annual Meeting. By Order of the Board of Directors, /s/ Sara Shindel Sara Shindel Secretary Garden City, New York April 29, 2011 THE BOARD OF DIRECTORS EXTENDS A CORDIAL INVITATION TO ALL STOCKHOLDERS TO ATTEND THE MEETING. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN AS PROMPTLY AS POSSIBLE THE ENCLOSED PROXY IN THE ACCOMPANYING REPLY ENVELOPE.STOCKHOLDERS WHO ATTEND THE MEETING MAY REVOKE THEIR PROXIES AND VOTE IN PERSON. - 1 - LIFETIME BRANDS, INC. 1000 Stewart Avenue Garden City, New York 11530 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To be held on June 16, 2011 INTRODUCTION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of Lifetime Brands, Inc., a Delaware corporation (the “Company”), for use at the Annual Meeting of Stockholders of the Company (the “Meeting”) to be held on the date, at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. Stockholders of record at the close of business on May 2, 2011 are entitled to notice of and to vote at the Meeting.This Proxy Statement and the accompanying Proxy shall be mailed to stockholders on or aboutMay 13, 2011. THE MEETING On April 29, 2011, there were 12,066,543 shares of the Company’s common stock, $.01 par value, issued and outstanding.Each share of the Company’s common stock entitles the holder thereof to one vote on each matter submitted to a vote of stockholders at the Meeting. All shares of common stock represented by properly executed proxies will be voted at the Meeting in accordance with the directions marked on the proxies, unless such proxies have previously been revoked.If no directions are indicated on such proxies, they will be voted for Proposal 1 - the election of each nominee named under Election of Directors, for Proposal 2 - the ratification of the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company, for Proposal 3 - the compensation of the Company’s named executive officers, and for Proposal 4 - an advisory vote on executive compensation once every three years.If any other matters are properly presented at the Meeting for action, the proxy holders will vote the proxies (which confer discretionary authority upon such holders to vote on such matters) in accordance with their best judgment.Each proxy executed and returned by a stockholder may be revoked at any time before it is voted by timely submission of a written notice of revocation or by submission of a duly executed proxy bearing a later date (in either case directed to the Secretary of the Company), or, if a stockholder is present at the Meeting, he or she may elect to revoke his or her proxy and vote his or her shares personally. VOTE REQUIRED FOR APPROVAL A majority of the Company’s outstanding shares of common stock represented at the Meeting, in person or by proxy, shall constitute a quorum.Abstentions will be counted for purposes of determining the presence or absence of a quorum.Assuming a quorum is present, (1)the affirmative vote of a plurality of the shares so represented is necessary for the election of directors, (2)the affirmative vote of a majority of the shares so represented is necessary to ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company, (3) the affirmative vote of a majority of the shares so represented is necessary to approve, on a non-binding advisory basis, the compensation of the Company’s named executive officers and (4) the affirmative vote of a plurality of the shares so represented is necessary to approve, on a non-binding advisory basis, the frequency with which stockholders are provided an advisory vote on executive compensation. - 2 - With respect to Proposal 1, you may vote for all nominees, withhold your vote as to all nominees, or for all nominees except those specific nominees from whom you withhold your vote.The eight nominees receiving the most “FOR” votes will be elected.Properly executed proxies marked “WITHHOLD” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated.Proxies may not be voted for more than eight directors and stockholders may not cumulate votes on the election of directors. With respect to Proposals 2 and 3, you may vote for, against or abstain from voting on either of these proposals. With respect to Proposal 4, you may vote for a voting frequency of every year, for every two years, for every three years, or abstain from voting. If a stockholder, present in person or by proxy, abstains on a matter, such stockholder’s shares of common stock, although included in the quorum, will not be voted on such matter.Thus, an abstention from voting on either Proposal 2 or 3 has the same legal effect as a vote “against” the matter.If you abstain from voting on Proposals 1 or 4, the abstention will not have an effect on the outcome of the vote. Brokers or other nominees who hold shares of the Company’s common stock for a beneficial owner have the discretion to vote on routine proposals when they have not received voting instructions from the beneficial owner at least ten days prior to the Meeting.A broker non-vote occurs when a broker or other nominee does not receive voting instructions from the beneficial owner and does not have the discretion to direct the voting of the shares. Broker non-votes will be counted for purposes of calculating whether a quorum is present at the Meeting, but will not be counted for purposes of determining the number of votes present in person or represented by and entitled to vote with respect to a particular proposal.Thus, a broker non-vote will not impact the Company’s ability to obtain a quorum and will not otherwise affect the outcome of the vote on a proposal that requires a plurality of votes cast (Proposals 1 and 4) or the approval of a majority of the votes present in person or represented by proxy and entitled to vote (Proposals 2 and 3). PROXY SOLICITATION The Company will bear the cost of preparing, printing, assembling and mailing the proxy, this Proxy Statement and other material which may be sent to stockholders in connection with this solicitation.The Company has retained BNY Mellon Shareowner Services LLC, a proxy solicitation firm, at an estimated cost of $6,500 plus reimbursement of expenses, to assist in soliciting proxies from brokers, banks, nominees, and institutional holders. BNY Mellon Shareowner Services LLC may solicit votes personally or by telephone, mail or electronic means. It is contemplated that brokerage houses will forward the proxy materials to beneficial holders at the request of the Company.In addition to the solicitation of proxies by the use of mail, officers and other employees of the Company may solicit proxies personally, by telephone or by electronic means without being paid any additional compensation.The Company will reimburse such persons for their reasonable out-of-pocket expenses in accordance with the regulations of the Securities and Exchange Commission (“SEC”). - 3 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS
